     Case 1:17-cv-01757-NONE-SAB Document 107 Filed 09/21/20 Page 1 of 1

 1
 2

 3                                      UNITED STATES DISTRICT COURT
 4                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6    UNITED STATES EX REL. TURNER, et al.,                  Case No. 1:17-cv-01757-NONE-SAB
 7                        Plaintiffs,                        ORDER DENYING PARTIES’ FIFTH
                                                             STIPULATION TO EXTEND TIME
 8             v.                                            FOR DEFENDANT INVACARE
                                                             CORPORATION TO RESPOND TO
 9    DYNAMIC MEDICAL SYSTEMS, LLC et                        PLAINTIFFS’ COMPLAINT
      al.,
10                                                           (ECF No. 106)
                          Defendants.
11                                                           FIVE DAY DEADLINE

12             On July 1, 2020, the parties stipulated to an extension of time for Defendant Invacare

13    Corporation to file a responsive pleading. See Local Rule 144(a). The Court has previously

14    granted stipulations for an extension of time for Defendant Invacare Corporation to respond to

15    Plaintiff’s complaint on July 30, 2020; August 26, 2020; and September 4, 2020. (ECF Nos. 101,

16    103, 105.) Currently before the Court is the parties’ fifth stipulation for an extension of time to

17    file a responsive pleading. (ECF No. 6.)

18             Upon review of the stipulation, the Court finds that the parties have not demonstrated

19    good cause for yet another extension of time.

20             Accordingly, IT IS HEREBY ORDERED that the fifth stipulation to extend time for

21    Defendant Invacare Corporation to respond to the complaint is DENIED; and Defendant Invacare

22    shall file a responsive pleading within five (5) days of the date of entry of this order.

23
      IT IS SO ORDERED.
24

25    Dated:        September 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                         1
